DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4  (3-5 by dependency on 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, It is unclear in line 15 if “a cable connection portion” is the same or and additional “a cable connection portion” of line 9. The recitation will be considered the same until otherwise corrected, appropriate correction is required.

Regarding claim 4 (5 by dependency on 4),  it is unclear how in the recitation “a locking surface between the locking protrusion and the resilient locking piece is formed by an inclined surface which generates an operation force in an unlocking direction on the elastic locking piece by a load applied to the cable holding case in the connection release direction”. The inclined surfaces, after install do not touch and cannot participate 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US 10,119,307).

Regarding claim 1, Sugimoto discloses An inside handle device of a vehicle comprising: 
a handle base (1; Sugimoto); and 
a cable holding case (9; Sugimoto), wherein the inside handle device is connected to a door latch device (6a; Sugimoto) fixed to a door via a cable device(5; Sugimoto) in which an inner cable (4; Sugimoto) is inserted into an outer cable (3; Sugimoto), and is configured to remotely control the door latch device, wherein the handle base is configured to swingably support a handle body (2b; Sugimoto), wherein 

Regarding claim 2, Sugimoto discloses The inside handle device of a vehicle according to claim 1, wherein the cable holding case includes a riding portion (chamfer of 3; Sugimoto) which rides over a riding protrusion (19d; Sugimoto) of the handle base and moves the cable holding case in a connection release direction as the cable fixing portion moves in the pulling direction.

Regarding claim 3, Sugimoto discloses The inside handle device of a vehicle according to claim 1, wherein the cable holding case is locked to the handle base(Fig.1b 7a, 7b, 1b; Sugimoto) at a peripheral portion (7a; Sugimoto) where the cable fixing 

Regarding claim 4, Sugimoto discloses The inside handle device of a vehicle according to claim 3, wherein the cable holding case is provided with a hook-shaped resilient locking piece (end of arm of 7b; Sugimoto) which resiliently locks to a locking protrusion(end of arm of 1b; Sugimoto) protruding from the handle base, and wherein a locking surface (flats of 7b and 1b; Sugimoto)  between the locking protrusion and the resilient locking piece is formed by an inclined surface which generates an operation force (prior to licking of 1b and 7b; Sugimoto) in an unlocking direction(parallel with engaged arms of 1b and 7b; Sugimoto) on the elastic locking piece by a load applied to the cable holding case in the connection release direction.

Regarding claim 5, Sugimoto discloses The inside handle device of a vehicle according to claim 4, wherein an elastic deformation leg (7b and 7a; Sugimoto)which extends in a direction substantially orthogonal to a cable pulling direction from the cable fixing portion protrudes from one of the cable holding case and the handle base, and wherein the other of the cable holding case and the handle base is provided with an interference protrusion (1b; Sugimoto) which abuts on a free end portion of the elastic deformation leg and restricts movement of the cable holding case in the cable pulling direction (Fig.1B; Sugimoto).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675